          Case 3:21-cr-00994-JLS Document 17 Filed 04/15/21 PageID.19 Page 1 of 1



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                           SOUTHERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA,                      Case No.: 21CR0994-JLS
 9                                     Plaintiff,
                                                    ORDER
10   v.
11   Cristian RODRIGUEZ-MARRON,
12                                   Defendant.
13
14           Good cause appearing, Defendant Cristian RODRIGUEZ-MARRON’s motion to
15   modify the Court’s order is granted in part. The deadline to submit the completed bond
16   packet by the close of business on April 21, 2021 is granted. Defendant’s motion to extend
17   Arizona is granted in part. Travel is extended to the State of Nevada, and any points in
18   between, only after the completed bond packet is submitted, with the acknowledgement of
19   sureties, and so long as such travel is permitted by any applicable stay-at-home orders.
20   Defendant must report to his Pretrial Services Officer both before any such travel and
21   immediately upon his return. Any travel outside the Southern District of California is at
22   Mr. Rodriguez-Marron’s own expense. All other conditions shall remain as set.
23
24   Dated: April 14, 2021
25
26
27
28


                                                                                   21CR0994-JLS
